DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Notice of Panel Decision from Pre-Appeal Brief Review
Pursuant to the Pre-Appeal Brief Conference held on March 23, 2022, and the Notice of Panel Decision from Pre-Appeal Brief Review, the rejection is withdrawn and the present Office action is issued.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 5, line 3, “translation” has been replaced with –the advancement--.
In claim 10, line 2, “translation” has been replaced with –the advancement--.
Authorization for this examiner’s amendment was given in an interview with Mr. Bradley Shelowitz on 23 March 2022.

EXPLANATION FOR EXAMINER’S AMENDMENT
Claims 5 and 10 have been amended to avoid ambiguity.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“an anvil having a proximal portion and a distal portion, the distal portion defining a bore therein” and “a locking member rotatably supported on the distal portion of the cartridge assembly and positioned for receipt in the bore, wherein the locking member is operably coupled to the sled, such that advancement of the sled from the proximal position toward the distal position rotates the locking member relative to the bore to approximate the distal portions of the anvil and cartridge assembly”. 
The closest prior art to Harris et al. (US Patent Publ. No. 2018/0235609) discloses a tool assembly 612, an anvil 618 having a proximal portion and a distal portion, a cartridge assembly 16, 637 having a proximal portion and distal portion, the proximal portion of the cartridge assembly pivotally coupled to the proximal portion of the anvil, a sled 41 slidably received in the cartridge assembly and configured to move from a proximal position to a distal position to advance staples from the cartridge assembly, a bore 638 defined in a distal portion of the cartridge assembly, and a locking member 650 defined in a distal portion of the anvil assembly and positioned for receipt in the bore.  
The difference between the Harris et al. reference and the claimed subject matter is that Harris et al. does not disclose “an anvil having a proximal portion and a distal portion, the distal portion defining a bore therein” and “a locking member rotatably supported on the distal portion of the cartridge assembly and positioned for receipt in the bore, wherein the locking member is operably coupled to the sled, such that advancement of the sled from the proximal position toward the distal position rotates the locking member relative to the bore to approximate the distal portions of the anvil 
With respect to claims 2-11, these claims depend from claim 1 and are likewise allowable.
Regarding independent claim 12: the subject matter of claim 12 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 12 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“an anvil having a proximal portion and a distal portion, the distal portion of the anvil defining a bore therein; a cartridge assembly having a proximal portion and a distal portion, the proximal portion of the cartridge assembly pivotally coupled to the proximal portion of the anvil between an expanded position and an approximated position; a tether having a proximal end portion coupled to the distal end portion of the drive shaft, and a distal end portion; and a locking member rotatably supported on the distal portion of the cartridge assembly and positioned for receipt in the bore, wherein the distal end portion of the tether is disposed about and coupled to the locking member, such that when the cartridge assembly and anvil are in the approximated position, advancement of the drive shaft rotates the locking member relative to and within the bore to approximate the distal portions of the anvil and cartridge assembly”.

The difference between the Harris et al. reference and the claimed subject matter is that Harris et al. does not disclose “an anvil having a proximal portion and a distal portion, the distal portion of the anvil defining a bore therein; a cartridge assembly having a proximal portion and a distal portion, the proximal portion of the cartridge assembly pivotally coupled to the proximal portion of the anvil between an expanded position and an approximated position; a tether having a proximal end portion coupled to the distal end portion of the drive shaft, and a distal end portion; and a locking member rotatably supported on the distal portion of the cartridge assembly and positioned for receipt in the bore, wherein the distal end portion of the tether is disposed about and coupled to the locking member, such that when the cartridge assembly and anvil are in the approximated position, advancement of the drive shaft rotates the locking member relative to and within the bore to approximate the distal portions of the anvil and cartridge assembly”.  The difference between the claimed subject matter and the Harris et al. reference would not have been obvious to  a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Harris et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Harris et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a 
With respect to claims 13-20, these claims depend from claim 12 and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        31 March 2022